Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 1 through 20 were considered.

Response to Amendment
2.	This action is in response to communication filed on 02/25/2022.
a. Claims 1-6, 8-18, and 20 are pending in this application.
b. Claims 1, 9 and 13 has been amended.
c. Claims 7 and 19 has been canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant's arguments, see page 7-9 of REMARKS, filed on 02/25/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but are not persuasive. Applicant argues in substance:
	a. “The Examiner cites Madanapalli for these limitations. Office Action at 3-5. However, Applicant submits that Madanapalli does not describe "management interactions" or "management interfaces," but rather "stor[ing] data." See Madanapalli at [0018]- [0019]. Nothing in the cited portions nor the remainder of the reference actually teaches or suggests the limitations emphasized above.” (Remarks, page 8)
	Regarding above remarks that “Madanapalli does not describe "management interactions" or "management interfaces," but rather "stor[ing] data”, Examiner disagrees. Madanapalli in fig. 1(110) and [18-19, 25] discloses end user accessing multiple cloud provider interfaces 115 through object storage manager 101. It describes object storage manager 101 storing data enabling an end user to access the various files and directories that are accessible to the user from various cloud storage providers. Here, object storage manager 101 is the management portal providing access to cloud provider interfaces 115 for management interactions. It specifically describes users accessing various files in cloud storage providers through object storage manager 101, here metadata 105 in object storage manager 101 provides information regarding objects and user credentials. [25] describes the API 121 allowing method calls involving update, copy, delete, trash, etc. through the interfaces 115 and these method calls are management interactions. Madanapalli does not only discuss storing data, it also discusses updating, deleting data which are management interactions. Therefore, Madanapalli teaches management interfaces and management interactions in claim 1.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Madanapalli et al. (US 2016/0292193 A1, hereinafter Madan) in view of Anbarasan et al. (US 2012/0303758 A1, hereinafter Anbarasan).

Regarding claim 1, Madan teaches an information handling system comprising: at least one processor; and a non-transitory memory coupled to the at least one 5processor ([80]); 
	wherein the information handling system (fig. 1(110)) is configured to: 
	provide a management portal to a user via a network (fig. 1(101) and [18]: Object storage manager 101 stores data that enables an end user to access (using client 130 and file system 150) the various files and directories that are accessible to the user from various cloud storage providers (i.e. object storage manager 101 is the management portal)), wherein the management portal is configured to provide 10access to management interactions for a plurality of information handling resources having different management interfaces (fig. 1(110, 115) and [18-19, 25]: Typically, the end user separately logs into various cloud storage providers to access data.  However, object storage manager 101 makes it possible for the end user to access these files from a single central point (i.e. object storage manager provides access to cloud storage providers having different interfaces 115)) including at least one representational state transfer (REST) application programming interface (API) ([25]: In order to accomplish this communication, cloud provider interface 115.sub.1 communicates with cloud API 121.sub.1, which, according to embodiments, is a web API exposed by cloud storage 122.sub.1 that adheres to Representational State Transfer (or REST) architectural model (i.e. management interface includes REST API)), and wherein the management portal is configured to provide access to such different management interfaces via a single interface exposed to the user ([18]: Typically, the end user separately logs into various cloud storage providers to access data.  However, object storage manager 101 makes it possible for the end user to access these files from a single central point (i.e. object storage manager 101 provides access to different cloud provider interfaces via a single point)); 
	15receive a management request from a user via the management portal for management of a particular information handling resource having a particular one of the different management interfaces ([25, 58-59]: At step 510, object storage manager 101 receives a request from the end user to attach a "user storage" (i.e., a cloud-based or local storage that the end user has access to) to federated cloud storage system 100. The request from the end user includes information that indicates whether the storage that the end user has requested to be attached is located in the cloud (i.e. object storage manager 101 receive request from the user). If the user storage that is to be attached to federated cloud storage system 100 is located in the cloud (i.e., is stored at a cloud storage provider), then the request would include an identifier for the cloud storage provider (i.e. request having information on cloud storage provider having particular interface)); and 
	dispatch the management request to the particular 20information handling resource ([62]: Object storage manager 101 transmits an access request to the particular cloud storage provider via cloud storage interface manager 110, as shown in FIG. 1 (i.e. dispatch the request to cloud storage interface manager 110).  Cloud storage interface manager 110 then determines, based on the access request, the target cloud storage provider and invokes an appropriate cloud provider interface 115). 
	Madan however does not explicitly teach plurality of information handling resources having different management interfaces including at least one plain text interface, at least one scripting interface, at least one shell command interface, at least one remote procedure call (RPC) interface; dispatch the management request for conversion into the particular one of the different management interfaces.
	Anbarasan teaches plurality of information handling resources having different management interfaces ([17-19]: Administrator 12 interacts with management device 10 to remotely monitor and configure elements 14 (i.e. management device 10 having interfaces for interaction)) including at least one plain text interface ([20]: Elements 14 generally provide interfaces for direct interaction, such as command line interfaces (CLIs), web-based interfaces, graphical user interfaces (GUIs), or the like, by which a user can interact with the devices to directly issue text-based commands (i.e. management interface having plain text interface)), at least one scripting interface ([21, 35]: Administrator 12 can also create scripts that can be submitted by management device 10 to any or all of elements 14. Management module 24 provides a scripting interface for execution of automated scripts and similarly supports the two modes of execution.), at least one shell command interface ([20, 64]: Elements 14 generally provide interfaces for direct interaction, such as web-based interfaces, graphical user interfaces (GUIs). Command interface 54 generally recognizes an end of the command when a new line or carriage return character is entered (e.g., after administrator 12 presses the “ENTER” key on a keyboard)), at least one remote procedure call (RPC) interface ([21]: Administrator 12 can also create scripts that can be submitted by management device 10 to any or all of elements 14. The scripts may be output by management device 10 to automatically invoke corresponding remote procedure calls (RPCs) on the managed elements 14 (i.e. Management device providing interface for RPC scripts));
	dispatch the management request for conversion into the particular one of the different management interfaces ([64-65]: After receiving the command, command interface 54 provides the command to command parser 50, causing command parser 50 to parse the command (102). Command parser 50 parses the command and passes parsed input 70 to command interpreter 52. Command interpreter 52, in turn, interprets the command to form native instructions 72 (106) that can be executed by control unit 22 when the indication is not present, and then submits native instructions 72 to control unit 22 for execution via system interface 56, causing control unit 22 to execute native instructions 72 (108) (i.e. dispatch the request)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madan to incorporate the teachings of Anbarasan and different management interfaces include a plain 20text file, a script, a shell command, a remote procedure call and dispatch the management request for conversion into the particular one of the different management interfaces. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to interact directly with the device and to execute the instructions (Anbarasan, [20, 65]).

Regarding Claims 9 and 13, they do not teach or further define over claim 1. Therefore, claim 9, and 13 are rejected for the same reason as set forth above in claim 1 .

Regarding claim 10, Madan in view of Anbarasan teaches the method of claim 9.
	Madan further teaches further comprising returning a result of the management request to the user (fig. 6(625, 630) and [75-76]: if file system 150 determines that federated indicator 208 is set to NO, then method 600 proceeds to step 625, where client 130 displays file system 150 in non-federated mode (i.e., displaying the files and directories of the end user as located at corresponding cloud storage providers or local drives) (i.e. return result of request, here request is to view the file system)).

Claim 2-3, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Anbarasan further in view of Stienhans et al. (US 2010/0042720 A1, hereinafter Stien).

Regarding claim 2, Madan in view of Anbarasan teaches the information handling system of claim 1.
Madan in view of Anbarasan however does not explicitly teach wherein the single interface exposed to the user is a 25programmatic application programming interface (API).
	Stien teaches wherein the single interface exposed to the user is a 25programmatic application programming interface (API) ([18]: The multi-cloud management module 22 includes an interface 24 configured to send and receive messages with one or more user clients 26.  The interface 24 may be based on a service oriented architecture and have an application programming interface (API) (i.e. interface exposed to consumer is API)). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madan in view of Anbarasan to further incorporate the teachings of Stien and single interface exposed to the user is a 25programmatic application programming interface (API). One of ordinary skilled in the art would have been motivated to combine the teachings in order to send and receive messages with one or more user clients (Stien, [20]).

Regarding claim 3, Madan in view of Anbarasan teaches the information handling system of claim 1.
Madan in view of Anbarasan however does not explicitly teach wherein the conversion into the particular one of the different management interfaces is carried out by an 30application programming interface (API) dispatcher locatedATTORNEY'S DOCKETPATENT APPLICATION 102450.00670(119998.01)20at a datacenter with the particular information handling resource.
	Stien teaches wherein the conversion into the particular one of the different management interfaces is carried out by an 30application programming interface (API) dispatcher locatedATTORNEY'S DOCKETPATENT APPLICATION 102450.00670(119998.01)20at a datacenter with the particular information handling resource ([21]: After the message is received at the interface 24, the message is analyzed by a dispatcher 28, processed by one or more processing modules, and then, if appropriate, the message is dispatched to a cloud adapter selected from a plurality of cloud adapters. [29]: after a particular cloud adapter has converted a user-initiated request from a non-cloud-specific command to a cloud-specific command (e.g., a command compatible with the API of a particular cloud), the provisioning component may forward the provisioning command(s) to the appropriate cloud--or more specifically, to the interface component of the cloud management module of the appropriate cloud (i.e. dispatcher 28 and adaptors are the API dispatcher performing conversion into particular management interface)).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madan in view of Anbarasan to further incorporate the teachings of Stien and the conversion into the particular one of the different management interfaces is carried out by an API30APIAPI dispatcher locatedATTORNEY'S DOCKETPATENT APPLICATION 102450.00670(119998.01)20at a datacenter. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make command compatible with the API of a particular cloud (Stien, [29]).

Regarding Claims 12, and 14-15, they do not teach or further define over claims 3, and 2-3 respectively. Therefore, claims 12, and 14-15 are rejected for the same reason as set forth above in claims 3, and 2-3 respectively.

Claim 4-5, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Anbarasan and Stein further in view of Christopher II et al. (US 2017/0054792 A1, hereinafter Christopher).

Regarding claim 4, Madan in view of Anbarasan and Stein teaches the information handling system of claim 3.
Madan in view of Anbarasan and Stein however does not explicitly disclose wherein the management portal is further configured to marshal the management request into a file for transmission to the datacenter.
	Christopher teaches 5wherein the management portal is further configured to marshal the management request into a file for transmission to the datacenter (fig. 5(502-504) and [51]: The method begins at 502 with receiving application files 130 from an uploading user such as the uploading user 110 of the application 150.  At 504, the received application files 130 are configured into a format for deploying on the cloud (i.e. package file for transmission to cloud)).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madan in view of Anbarasan and Stein to further incorporate the teachings of Christopher and the management portal is further configured to marshal the management request into a file for transmission to the datacenter. One of ordinary skilled in the art would have been motivated to combine the teachings in order to configure request into a format for deploying on the cloud (Christopher, [51]).

Regarding claim 5, Madan in view of Anbarasan, Stein and Christopher teaches the information handling system of claim 4.
	Stien further teaches 10wherein the API dispatcher is further configured to unmarshal the management request for conversion into the particular one of the different management interfaces ([27]: a request is relayed from the resource management module 32 to one or more of the cloud adapters, which translate the non-cloud-specific command and forward the appropriate provisioning commands to the individual cloud management modules of the clouds (i.e. adaptors unmarshal request to convert into particular one for different cloud interfaces)).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madan in view of Anbarasan, Stien, and Christopher to further incorporate the teachings of Stien and the API dispatcher is further configured to unmarshal the management request for conversion into the particular one of the different management interfaces. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make command compatible with the API of a particular cloud (Stien, [29]).

Regarding Claims 16-17, they do not teach or further define over claims 4-5 respectively. Therefore, claims 16-17 are rejected for the same reason as set forth above in claims 4-5 respectively.

Claim 6, 8, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Anbarasan further in view of Li et al. (US 2021/0142212 A1, hereinafter Li).

Regarding claim 6, Madan in view of Anbarasan teaches the information handling system of claim 1.
Madan in view of Anbarasan however does not explicitly teach wherein the management portal is disposed within a demilitarized zone (DMZ) of a cloud system.
	Li teaches 15wherein the management portal is disposed within a demilitarized zone (DMZ) of a cloud system ([19]: RRS 210 is software running in one or more servers including conventional components of a computer system and may be provisioned, e.g., as a Software-as-a-Service (SaaS) hosted in a public cloud computing system or an on-premise demilitarized zone (DMZ) located within a private or hybrid cloud computing system that is accessible by users outside a firewall (i.e. RRS is a portal within DMZ)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madan in view of Anbarasan to further incorporate the teachings of Li and the management portal is disposed within a demilitarized zone (DMZ) of a cloud system. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make accessible by users outside a firewall (Li, [19]).

Regarding claim 8, Madan in view of Anbarasan teaches the information handling system of claim 1.
Madan in view of Anbarasan however does not explicitly teach the information handling system comprises a hyper-converged infrastructure (HCI) system.
	Li teaches  25wherein the information handling system comprises a hyper-converged infrastructure (HCI) system (fig. 1-2 and [13, 19]: FIG. 1 is a block diagram of an HCI system 100 to which one or more embodiments may be applied (i.e. information handling system is HCI system)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madan in view of Anbarasan to further incorporate the teachings of Li and the information handling system comprises a hyper-converged infrastructure (HCI) system. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make accessible by users outside a firewall (Li, [19]).

Regarding Claims 11, 18 and 20, they do not teach or further define over claims 6, 6, and 8 respectively. Therefore, claims 11, 18 and 20 are rejected for the same reason as set forth above in claims 6, 6, and 8 respectively.

Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Jensen et al., US 2021/0133734 A1: SYSTEMS AND METHODS RELATED TO EXECUTING TRANSACTIONS IN A HYBRID CLOUD ENVIRONMENT.
b. Singh et al., US 2019/0251280 A1: SYSTEM AND METHOD FOR A SECURED CLOUD FILE SYSTEM.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453